DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 42-49) in the reply filed on 09/15/21 is acknowledged.
Applicant’s election of Species I-a in the reply filed on 12/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/19 was considered by the examiner.
Drawings
The drawings were received on 03/12/19.

Specification
The abstract of the disclosure is objected to because it does not appear to capture the essence of the disclosed/claimed invention.  Correction is required.  See MPEP § 608.01(b). 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 42 recites the limitation "the structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the transition metal (Pt:M)" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since claim 42 itself contains an earlier recitation of “a transition metal”, it is immediately unclear whether applicant refer to the “transition metal” per se, or to another/different “transition metal (Pt:M) material”. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
Claim 42 recites the limitation "the catalyst" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since claim 42 itself contains an earlier recitation of “a bimetallic catalyst alloy”, it is immediately unclear whether applicant refer to the “bimetallic catalyst alloy”, or to another/different “catalyst”. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 43 recites the broad recitation the molar ratio 1:1 to 2:1, and the claim also recites “or the molar ratio is between 4:3 to 6:3, or the molar ratio is 3:2 or 3:3 or 4:3 or 6:3” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 
Claim 44 recites the limitation "the catalyst" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Since claim 42 itself contains an earlier recitation of “a bimetallic catalyst”, it is immediately unclear whether applicant refer to the “bimetallic catalyst”, or to another/different “catalyst”. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
Claims 45-49 recites the limitation "the catalyst" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since claim 42 itself contains an earlier recitation of “a bimetallic catalyst alloy”, it is immediately unclear whether applicant refer to the “bimetallic catalyst alloy”, or to another/different “catalyst”. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 46 recites the broad recitation “an XRD spectrum lacking a peak at a 2[Symbol font/0x71] in the range of 31-34°”, and the claim also recites “an XRD spectrum lacking a peak at a 2[Symbol font/0x71] below 40°” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 47 recites five (5) different “patterns 2[Symbol font/0x71] (i.e. a, b, c, d and e)”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the five (5) different “patterns 2[Symbol font/0x71] (i.e. a, b, c, d and e) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. In this case, the claim language “an X-ray diffraction (XRD) pattern of any one Figs. 1A-1D” is problematic for ascertaining the scope of the claimed invention. See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993), for a discussion of the history of omnibus claims and an explanation of why omnibus claims do not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 42-49 are rejected under 35 U.S.C. 102a1 as being anticipated by Arihara et al 2016/0197358.

As to claims 42-45, 49:
Arihara et al disclose that it is known in the art to make a bimetallic catalyst alloy/catalyst material having a PtM structure, a platinum atom and a non-Pt atom, L1x (0015; 0017), for use in a fuel cell (0010; 0031-0032; 0135-0137) using dimethyl ether as fuel (0037), showing a broad peak or a peak having two split tips at a 2[Symbol font/0x71] of about 65-75° in an XRD pattern (0020-0021). Arihara et al teach the non-Pt atom of the PtM structure may be, inter alia, Cu, Co, Mn and/or Cr (0048-0050; Table 2). Arihara et al also disclose the amount of Pt in the catalyst material is in the range of from 5-60 wt %, or 5-50 wt%, or 10-45 wt%; or less than 70 wt % (0071). Thus, the teachings of Arihara et al readily envision Cu as the non-Pt atom, and thus, the PtCu structure. Further, the teachings of Arihara et al read on and are sufficient to satisfy applicant’s broadly claimed bimetallic catalyst alloy/catalyst. In addition, note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the amount of Pt is/are 50 wt %, 60 wt %, 45 wt % or 70 wt %. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
As to claims 46-47:
The catalyst material of Arihara et al shows a broad peak or a peak having two split tips at a 2[Symbol font/0x71] of about 65-75° in an XRD pattern (0020-0021). See also paragraph 0044, reproduced hereinbelow for applicant’s convenience.  

    PNG
    media_image1.png
    195
    380
    media_image1.png
    Greyscale

As to claim 48:
Arihara et al disclose the use of a carbon-based/conductive support/carrier (0066-0067; 0094). 
Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727